              Case 1:20-cv-11059-VEC Document 67 Filed 08/04/21 Page 1 of 1

DANIEL G. ASHBURN, ESQ.                                               ASHBURN LAW OFFICE LLC
Admitted in Georgia and Israel                                          ATLANTA, GEORGIA • 404-939-1323


August 4, 2021
                                                   8/4/2021
VIA ECF

Hon. Valerie Caproni, U.S. District Judge                Hon. Robert W. Lehrburger
United States District Courthouse                        U.S. Magistrate Judge
40 Foley Square, Room 240                                United States Courthouse
New York, New York 10007                                 500 Pearl Street
                                                         New York, New York 10007-1312

           Re:        Avrohom Manes, et al. v. JPMorgan Chase Bank, N.A., et al.
                      SDNY No. 1:20-cv-11059-VEC

Dear Judge Caproni and Magistrate Judge Lehrburger,

       I represent Plaintiff Avrohom Manes in this case. I am writing to request a stay of thirty
(30) days in the in above-referenced case.

        This case is currently pending before Judge Caproni on a motion to dismiss filed by
Defendant JPMorgan Chase Bank, N.A. (“Chase”), and before Magistrate Judge Lehrburger by
referral for a settlement conference with Defendant Trans Union, LLC (“Trans Union”).

        Unfortunately, undersigned counsel for Plaintiff has recently had to deal with a serious
family illness. Last week, counsel for Plaintiff requested and was granted a one-week extension
to respond to Defendant Chase’s motion to dismiss. However, the family illness has worsened
and become unstable. Counsel for Plaintiff has consulted with his client and must respectfully
request an emergency stay of thirty (30) days of this action to attend to his family. Counsel for
Defendants have graciously consented to this request.

           Thank you for your consideration.
                                                         Sincerely,

                                                         s/Daniel G. Ashburn

                                                         Daniel G. Ashburn, Esq.

Cc:        Counsel of Record (via ECF)




The settlement conference currently scheduled for August 9, 2021 is adjourned sine
die. The parties shall advise the Court no later than September 8, 2021 of proposed
dates for rescheduling the settlement conference.




                                                            8/4/2021
